This is an appeal from an order fixing bail on a habeas corpus hearing.
The record in this case shows that it was heard in the lower court during vacation of said court, and an appeal taken from the order and judgment then entered. Article 857, C. C. P., requires in such case that the transcript be approved by the trial court, which was not done here. The state moves to dismiss this appeal. The motion must be sustained. Ex parte *Page 131 
Turner, 296 S.W. 295; Ex parte Collins, 38 S.W.2d 789. We have no other option. The appeal is dismissed.
Dismissed.